DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 12-22, drawn to a system and method, classified in A01G 9/26.
II. Claims 23-30, drawn to an apparatus, classified in A01G 9/088.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Inventions I and II have materially different designs in that Invention I is directed to an autonomous farming system and method of autonomous farming and requires a computing device, plant characteristic data, a farming engine, a farming controller, and steps of obtaining plant characteristic data, determining a growing deficiency, and sending an action to a farming controller, which is not required for Invention II. Invention II is directed to an autonomous farming apparatus requiring growing containers and an articulated robot on a track and riser. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
Inventions I and II would require different CPC scheme classification searches in addition to different text searches for the features of each invention. For example, Invention II would require searching in at least CPC A01G 9/088, along with a unique text search including features like a robot on a track and riser. Invention I would not be searched as above and would instead require a search in at least CPC A01G 9/26, along with a unique text search including features like a farming engine, plant characteristic data and growing deficiencies. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: 
Autonomous Farming Facility Species
Figs. 1A-1D, 7
Fig. 5
Figs. 6A-6B, 8
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
	When comparing species A and B, species A includes the mutually exclusive characteristics of an autonomous indoor farming facility 100 with a tray-handling system including an articulated robot 104 that can be configured outside of the indoor farming module 102, two linear transfer systems 106/108, and a track 110, while species B includes the mutually exclusive characteristics of an autonomous indoor farming facility 500 with a tray-handling system 502 that does not require the use of a track and can instead be navigated via wired, guide tape, laser, gyroscope, and vision systems, and can be powered by batteries which can be wirelessly charged.
When comparing species A and C, species A includes the mutually exclusive characteristics of an autonomous indoor farming facility 100 with a tray-handling system including an articulated robot 104 that can be configured outside of the indoor farming module 102, while species C includes the mutually exclusive characteristics of multiple facilities 602 (602-1 through 602-5) that can be connected to a remote computer 632 and multiple indoor farming modules 606 that collect and store information such as plant characteristic data 814 and/or environmental data 816.
When comparing species B and C, species B includes the mutually exclusive characteristics of an autonomous indoor farming facility 500 with a tray-handling system 502 that does not require the use of a track and can instead be navigated via wired, guide tape, laser, gyroscope, and vision systems, and can be powered by batteries which can be wirelessly charged, while species C includes the mutually exclusive characteristics of multiple facilities 602 (602-1 through 602-5) that can be connected to a remote computer 632 and multiple indoor farming modules 606 that collect and store information such as plant characteristic data 814 and/or environmental data 816.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: 
The species grouping above require different classification or text searches for the different features of each species. For example, in searching species A, the search would not require a text search for tray-handling system 502 that does not require the use of a track and can instead be navigated via wired, guide tape, laser, gyroscope, and vision systems, and can be powered by batteries which can be wirelessly charged as required for species B, and multiple facilities that can be connected to a remote computer 632 and multiple indoor farming modules 606 that collect and store information such as plant characteristic data 814 and environmental data 816 as required for species C. In searching species B, the search would not require a text search for multiple facilities that can be connected to a remote computer 632 and multiple indoor farming modules 606 that collect and store information such as plant characteristic data 814 and environmental data 816 as required for species C.
Autonomous Farming Method Species
Fig. 14
Fig. 15
Fig. 16
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
When comparing method species A and B, species A includes the mutually exclusive characteristics of determining whether a growing deficiency exists (1408) and determining a proper farming action based on the growing deficiency (1412), while species B includes the mutually exclusive characteristics of determining a plant growing quality (1508), determining a farming action based on the determined plant growing quality (1510) and determining if a farming action requires modification of the growing conditions (1512).
When comparing method species A and C, species A includes the mutually exclusive characteristics of determining whether a growing deficiency exists (1408) and determining a proper farming action based on the growing deficiency (1412), while species C includes the mutually exclusive characteristics of obtaining historical plant characteristic and environmental data (1602, 1604), retraining a machine learning model using said data (1606), comparing the performance of the retrained machine learning model to an initial machine learning model (1608), and determining if the performance of the retrained model exceeds the performance of the initial model (1612) based on a predetermined time period lapse (1614). 
When comparing method species B and C, species B includes the mutually exclusive characteristics of determining a plant growing quality (1508), determining a farming action based on the determined plant growing quality (1510) and determining if a farming action requires modification of the growing conditions (1512), while species C includes the mutually exclusive characteristics of obtaining historical plant characteristic and environmental data (1602, 1604), retraining a machine learning model using said data (1606), comparing the performance of the retrained machine learning model to an initial machine learning model (1608), and determining if the performance of the retrained model exceeds the performance of the initial model (1612) based on a predetermined time period lapse (1614).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: 
The species grouping above require different classification or text searches for the different features of each species. For example, in searching method species A, the search would not require a text search for determining a plant growing quality as required for method species B, and machine learning as required for method species C. In searching method species B, the search would not require a text search for machine learning as required for method species C.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement, due to the outlined complexity, MPEP § 812.01. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                       

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643